DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-19 recite the limitations "an interactive game" respectively in lines 1 of each claim; yet, claim 1 recites “an interactive game” in line 1, and “the interactive game” in line 16.  It is unclear whether the limitations “an interactive game” recited in dependent claims 2-19 are referring to the same or a different interactive game than recited in claim 1.  Also, claims 2 recites “interactive games” in lines 2-3; claim 3 recites “an interactive game” in lines 2-3; claim 4 recites “an interactive game” in lines 2-3, and   claim 18 recites “an interactive game” in line 3 which are all deemed indefinite for the same reasons state above in relation to limitations in independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8-14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20140287806 to Balachandreswaran in view of US Pub. 20150126260 to Lynch.

Claims 1 and 20. Balachandreswaran discloses a computing system for providing an interactive game (Fig. 3 and ¶9 “interactive system”, and ¶38 discloses a game of laser tag), the computing system comprising: 
a game server (¶36); 
a radio-frequency identification (RFID) tag configured to produce a radio-frequency (RF) signal (¶¶49 and 82 discloses RF signals and use of RFID technology); 
a first satellite device (Figs. 3 and 6, and ¶36 discloses visors, in this case the 1st visor), having a first RFID tag reader (Figs. 3-6, elements 12-14, and ¶36, note, the disclosure mainly discusses infrared or IR communications, yet ¶¶49 and 82 discloses RFID technology which is equivalent to the IR technology), configured to receive, decode, and transmit to the game server the radio-frequency (RF) signal, or a representation of the radio frequency (RF) signal, produced by the RFID tag with the first RFID tag reader (¶¶36-40 disclose devices connect wirelessly to a central device to store information, and ¶¶71-77, specifically, ¶76 discloses a receiver and decoder then sends the data, where the received and decoded data is sent to the central server of ¶36); and 
a second satellite device (Figs. 3 and 6, and ¶36 discloses visors, in this case the 2nd visor), having a second RFID tag reader (Figs. 3-6, elements 12-14, and ¶¶36, 49, and 82 discloses RFID technology), configured to receive, decode, and transmit to the game server the radio-frequency (RF) signal, or a representation of the radio frequency (RF) signal, produced by the RFID tag with the second RFID tag reader (¶¶36-40 disclose devices connect wirelessly to a central device to store information, and ¶¶71-77, specifically, ¶76 discloses a receiver and decoder then sends the data, where the received and decoded data is sent to the central server of ¶36); 
the game server (Figs. 1 and 2, and ¶36 discloses central server) being configured to, responsive to receiving radio-frequency (RF) signals, determine states of the first satellite device and the second satellite device based on instructions for the interactive game (Figs. 1 and 2, and ¶¶9 and 36 discloses each system shares its coordinates and stats with the other system(s) within the game to central game management station/central console; ¶40 discloses collect scores; and ¶¶38 and 42 discloses augmentation can be generated by central server), 
the first satellite device being configured to change state in response to the first transition radio-frequency (RF) signal (¶36 discloses changes to global stats and graphical and visual effects; ¶54 discloses “detect events in the game play world or on other users”; ¶58 detect events calculated by the central console, ¶73 discloses “augmented CGI based special effects; and ¶80 discloses “key game parameters” such as a hit, and “different type of effects”); and 
the second satellite device being configured to change state in response to the second radio-frequency (RF) transition signal (¶36 discloses changes to global stats and graphical and visual effects; ¶54 discloses “detect events in the game play world or on other users”; ¶58 detect events calculated by the central console, ¶73 discloses “augmented CGI based special effects; and ¶80 discloses “key game parameters” such as a hit, and “different type of effects”).
However, Balachandreswaran fails to explicitly disclose broadcast a first and a second transition radio-frequency (RF) signal based on the determined states (emphasis added).
Lynch teaches broadcast a first and a second transition radio-frequency (RF) signal based on the determined states (Figs. 4 and 5, elements 530, 665, and ¶¶32 and 33 discloses broadcast score/health).  The gaming system of Balachandreswaran would have motivation to use teachings of Lynch in order to provide all game participants with real-time scores during gameplay which would make it easier for the game participants to keep track of their respective game performances so that they can act accordingly such as change gameplay strategy based on the provided real-time scores.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Balachandreswaran with the teachings of Lynch in order to provide all game participants with real-time scores during gameplay which would make it easier for the game participants to keep track of their respective game performances so that they can act accordingly such as change gameplay strategy based on the provided real-time scores.

Claim 2. Balachandreswaran discloses wherein the game server is configured to be programmed with instructions for multiple interactive games (¶¶105-112 discloses different types of games). 

Claim 5. Balachandreswaran in view of Lynch teaches wherein the game server is any of a mobile telephone, tablet, and laptop computer (see Lynch ¶4 discloses phones and tablets, and see Balachandreswaran ¶36 discloses a “computer” which is an obvious variant to the phone and/or tablet of Lynch).

Claim 6. Balachandreswaran in view of Lynch teaches further including a centralized device (see Balachandreswaran Fig. 2, and ¶¶36-38 discloses central console), having a third RFID tag reader (see Balachandreswaran Figs. 3-6, elements 12-14, and ¶36, note, the disclosure mainly discusses infrared or IR communications, yet ¶¶49 and 82 discloses RFID technology which is equivalent to the IR technology, in this case, the central server and/or central console uses RFID technology including a RFID tag reader to receive and read signals from visor devices), configured to: 
receive and decode the radio-frequency (RF) signal produced by the RFID tag with the third RFID tag reader (see Balachandreswaran Figs. 3-6, elements 12-14, and ¶36, note, the disclosure mainly discusses infrared or IR communications, yet ¶¶49 and 82 discloses RFID technology which is equivalent to the IR technology, in this case, the central server and/or central console uses RFID technology including a RFID tag reader to receive and read signals from visor devices); and 
responsive to receiving and decoding the radio-frequency (RF) signal of the RFID tag, broadcast the first and second transition radio-frequency (RF) signals (see Lynch Figs. 4 and 5, elements 530, 665, and ¶¶32 and 33 discloses broadcast score/health).

Claim 7. Balachandreswaran discloses wherein the centralized device is in communication with the game server and determines the first and second transition radio-frequency (RF) signals based on the instructions for the interactive game (Fig. 2, and ¶¶36-38 where the central console, which receive stats, scores, and other data, is in communication with the central server).

Claim 8. Balachandreswaran discloses wherein the centralized device is configured to monitor the first satellite device and the second satellite device for state changes, and if a state change is detected transmit a notification to the game server (Fig. 2, and ¶¶36-38 where the central console, which receive stats, scores, and other data, is in communication with the central server, also see ¶¶58 and 80).

Claim 9. Balachandreswaran fails to expressly disclose wherein the game server resides on the centralized device (emphasis added).
Yet, Balachandreswaran does disclose in ¶39 the console act as the central server.  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to combine the console and server of Balachandreswaran into one device because applicant has not disclosed that combining two processing devices into one device provides an advantage, or solves a stated problem.  Furthermore, one of ordinary skill in the art would expect Balachandreswaran’s combination of console and server, and applicant’s invention to perform equally well with either the two separate processing devices by Balachandreswaran or the claimed game server residing on the centralized device because both computer architectures would perform the same function of collecting and processing wireless game-related data.
Therefore, it would have been prima facie obvious to combine the console and server of Balachandreswaran into one device to obtain the invention as specified in claims 9 and 18 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Balachandreswaran in view of Lynch.

Claim 10. Balachandreswaran discloses wherein the first satellite device and the second satellite device respectively include feedback interfaces configured to provide information to a user via a variable parameter of a feedback medium of the feedback interface (¶48, “haptic feedback”).

Claim 11. Balachandreswaran discloses wherein the feedback media include at least one of light, sound, vibratory haptic feedback, and a visual display (¶¶48 and 72-73, “haptic feedback”).

Claim 12. Balachandreswaran discloses wherein the first satellite device and the second satellite device are configured to receive user inputs from input devices respectively included therewith (¶¶68-73, “emitter”, and “activate the trigger by pressing a push button”), to decode the user inputs, and to transmit the decoded user inputs to the game server (¶¶36-40 disclose devices connect wirelessly to a central device to store information, and ¶¶71-77, specifically, ¶76 discloses a receiver and decoder then sends the data, where the received and decoded data is sent to the central server of ¶36).

Claim 13. Balachandreswaran discloses wherein the input devices include at least one of an accelerometer, a microphone, and a whistle chip (¶48, “3 axis accelerometer”).

Claim 14. Balachandreswaran in view of Lynch teaches wherein the RFID tag is a first RFID tag and the radio-frequency (RF) signal is a first radio-frequency (RF) signal, further comprising a second RFID tag configured to produce a second radio-frequency (RF) signal, and wherein: 
the first satellite device is configured to receive, decode, and transmit to the game server the second radio-frequency (RF) signal, or a representation of the second radio frequency (RF) signal, produced by the second RFID tag with the first RFID tag reader; and 
the second satellite device is configured to receive, decode, and transmit to the game server the second radio-frequency (RF) signal, or a representation of the second radio frequency (RF) signal, produced by the second RFID tag with the second RFID tag reader; 
the game server being configured to, responsive to receiving radio-frequency (RF) signals, broadcast a third and fourth transition radio-frequency (RF) signal based on states of the first satellite device and the second satellite device; 
the first satellite device being configured to change state in response to the third transition radio-frequency (RF) signal; and 
the second satellite device being configured to change state in response to the fourth transition radio-frequency (RF) signal (see Balachandreswaran ¶36 discloses changes to global stats and graphical and visual effects; ¶54 discloses “detect events in the game play world or on other users”; ¶58 detect events calculated by the central console, ¶73 discloses “augmented CGI based special effects; and ¶80 discloses “key game parameters” such as a hit, and “different type of effects”; and see Lynch Figs. 4 and 5, elements 530, 665, and ¶¶32 and 33 discloses broadcast score/health; i.e., a plurality of different signals are transmitted and received to and from the different user devices related to hits, stats, health, scores, and the like; for instance, the third and fourth signals are respective signals indicating scores and/or stats from the user devices, where the scores and/or stats change according to hits and/or the health of respective players).

Claim 16. Balachandreswaran discloses wherein the first satellite device includes a first plurality of component devices associated with the first RFID tag reader, and the second satellite device includes a second plurality of component devices associated with the second RFID tag reader (Figs. 5 and 6, and ¶¶53-55, i.e., each visor has a plurality of components associated with decoding and reading game signals).

Claim 17. Balachandreswaran discloses wherein: 
the first satellite device is configured to receive, decode, and transmit to a companion system, or a satellite device thereof, the radio-frequency (RF) signal produced by the RFID tag with the first RFID tag reader; and 
the second satellite device is configured to receive, decode, and transmit to the companion system, or a satellite device thereof, the radio-frequency (RF) signal produced by the RFID tag with the second RFID tag reader (Fig. 2, element 11, and ¶¶37-40 “console”).

Claim 19. Balachandreswaran in view of Lynch teaches wherein the game server includes a plurality of satellite devices distributively configured to:
manage instructions for the interactive game (manage different game signals); 
determine states of the first satellite device and the second satellite device based on the instructions for the interactive game; and 
broadcast a first and a second transition radio-frequency (RF) signal based on the determined states (see Balachandreswaran ¶36 discloses changes to global stats and graphical and visual effects; ¶54 discloses “detect events in the game play world or on other users”; ¶58 detect events calculated by the central console, ¶73 discloses “augmented CGI based special effects; and ¶80 discloses “key game parameters” such as a hit, and “different type of effects”; and see Lynch Figs. 4 and 5, elements 530, 665, and ¶¶32 and 33 discloses broadcast score/health).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20140287806 to Balachandreswaran in view of US Pub. 20150126260 to Lynch as applied to claim 1 above, and further in view of US Pub. 20150057057 to Fischer.




Claim 3. Balachandreswaran fails to explicitly disclose wherein the game server includes an interface configured to accept instructions for an interactive game (emphasis added).
Fischer teaches an interface configured to accept instructions for an interactive game (¶¶9 and 12 “allows a game administrator to manipulate and control the game settings and the play of the game”).  The gaming system of Balachandreswaran would have motivation to use teachings of Fischer in order to allow changes to gameplay such as game rules on how the game can be played by the game participants in doing so would provide flexibility to game rules which would provide a better gaming experience for the game participants.
It would have been further obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Balachandreswaran with the teachings of Fischer in order to allow changes to gameplay such as game rules on how the game can be played by the game participants in doing so would provide flexibility to game rules which would provide a better gaming experience for the game participants.

Claim 4. Balachandreswaran fails to explicitly disclose wherein the game server includes an interface configured to enable a user to specify instructions for an interactive game (emphasis added).
Fischer teaches an interface configured to enable a user to specify instructions for an interactive game (¶¶9 and 12 “allows a game administrator to manipulate and control the game settings and the play of the game”).  The gaming system of Balachandreswaran would have motivation to use teachings of Fischer in order to allow changes to gameplay such as game rules on how the game can be played by the game participants in doing so would provide flexibility to game rules which would provide a better gaming experience for the game participants.
It would have been further obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Balachandreswaran with the teachings of Fischer in order to allow changes to gameplay such as game rules on how the game can be played by the game participants in doing so would provide flexibility to game rules which would provide a better gaming experience for the game participants.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20140287806 to Balachandreswaran in view of US Pub. 20150126260 to Lynch as applied to claim 1 above, and further in view of US Pub. 20160037469 to Smith et al (Smith).

Claim 18. Balachandreswaran fails to explicitly disclose wherein the game server includes an interface configured to accept instructions for an interactive game from multiple users (emphasis added).
Fischer teaches an interface configured to accept instructions for an interactive game (¶¶9 and 12 “allows a game administrator to manipulate and control the game settings and the play of the game”).  The gaming system of Balachandreswaran would have motivation to use teachings of Fischer in order to allow changes to gameplay such as game rules on how the game can be played by the game participants in doing so would provide flexibility to game rules which would provide a better gaming experience for the game participants.
It would have been further obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Balachandreswaran with the teachings of Fischer in order to allow changes to gameplay such as game rules on how the game can be played by the game participants in doing so would provide flexibility to game rules which would provide a better gaming experience for the game participants.
Smith teaches accept instructions from multiple users (¶33, “network participants, by distributing the data exchange protocol itself, or by identifying or distributing a game format or game rules”).  The gaming system of Balachandreswaran in view of Fischer would have motivation to use teachings of Smith in order to give game participants an opportunity to confirm that they agree with set game rules prior to starting the game in doing so would help in providing game participants with a better gaming experience. 
It would have been further obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Balachandreswaran in view of Fischer with the teachings of Smith in order to give game participants an opportunity to confirm that they agree with set game rules prior to starting the game in doing so would help in providing game participants with a better gaming experience. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-19 of U.S. Patent No. 10967256. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims the same and similar limitations of the patented case.

Instant application limitations:
Claim 1 (of instant application). A computing system for providing an interactive game, the computing system comprising (same as claim 1 of patented case): 
a game server (similar to claim 1 of patented case); 
a radio-frequency identification (RFID) tag configured to produce a radio- frequency (RF) signal (same as claim 1 of patented case); 
a first satellite device, having a first RFID tag reader, configured to receive, decode, and transmit to the game server the radio-frequency (RF) signal, or a representation of the radio frequency (RF) signal, produced by the RFID tag with the first RFID tag reader (similar to claim 1 of patented case, with less limitations); and 
a second satellite device, having a second RFID tag reader, configured to receive, decode, and transmit to the game server the radio-frequency (RF) signal, or a representation of the radio frequency (RF) signal, produced by the RFID tag with the second RFID tag reader (similar to claim 1 of patented case, with less limitations); 
the game server (similar to patented case) being configured to, responsive to receiving radio-frequency (RF) signals, determine states of the first satellite device and the second satellite device based on instructions for the interactive game (same as claim 1 of patented case), and broadcast a first and a second transition radio-frequency (RF) signal based on the determined states (same as claim 1 of patented case); 
the first satellite device being configured to change state in response to the first transition radio-frequency (RF) signal (same as claim 1 of patented case); and 
the second satellite device being configured to change state in response to the second radio-frequency (RF) transition signal (same as claims 1, 10, and 19 of patented case).

Claim 2 (of instant application). The computing system for providing an interactive game as in claim 1 wherein the game server (similar to patented case) is configured to be programmed with instructions for multiple interactive games (same as claims 2 and 11 of patented case).

Claim 3 (of instant application). The computing system for providing an interactive game as in claim 1 wherein the game server (similar to patented case) includes an interface configured to accept instructions for an interactive game (same as claims 3 and 12 of patented case).

Claim 4 (of instant application). The computing system for providing an interactive game as in claim 1 wherein the game server (similar to patented case) includes an interface configured to enable a user to specify instructions for an interactive game (same as claim 13 of patented case).

Claim 5 (of instant application). The computing system for providing an interactive game as in claim 1 wherein the game server (similar to patented case) is any of a mobile telephone, tablet, and laptop computer (same as claims 5 and 14 of patented case).

Claim 6 (of instant application). The computing system for providing an interactive game as in claim 1 further including a centralized device, having a third RFID tag reader, configured to: 
receive and decode the radio-frequency (RF) signal produced by the RFID tag with the third RFID tag reader; and 
responsive to receiving and decoding the radio-frequency (RF) signal of the RFTD tag, broadcast the first and second transition radio-frequency (RF) signals (same as claims 6 and 15 of patented case).

Claim 7 (of instant application). The computing system for providing an interactive game as in claim 6 wherein the centralized device is in communication with the game server (similar to patented case) and determines the first and second transition radio-frequency (RF) signals based on the instructions for the interactive game (same as claims 7 and 16 of patented case).

Claim 8 (of instant application). The computing system for providing an interactive game as in claim 7 wherein the centralized device is configured to monitor the first satellite device and the second satellite device for state changes, and if a state change is detected transmit a notification to the game server (similar to claims 8 and 17 of patented case).

Claim 9 (of instant application). The computing system for providing an interactive game as in claim 6 wherein the game server (similar to patented case) resides on the centralized device (same as claim 9 and 18 of patented case).

Claim 18 (of instant application). The computing system for providing an interactive game as in claim 1 wherein the game server (similar to patented case) includes an interface configured to accept programming instructions for an interactive game from multiple users (similar to claims 3 and 12 of patented case).

Claim 19 (of instant application). The computing system for providing an interactive game as in claim 1 wherein the game server (similar to patented case) includes a plurality of satellite devices distributively configured to:
manage instructions for the interactive game; 
determine states of the first satellite device and the second satellite device based on the instructions for the interactive game; and 
broadcast a first and a second transition radio-frequency (RF) signal based on the determined states (similar to claims 1, 10, and 19 of patented case).

Claim 20 (of instant application). A method for providing an interactive game (see as claim 1), the method comprising: 
producing, by a RFID tag, a radio-frequency (RF) signal (see as claim 1); 
configuring, a first satellite device, having a first RFID tag reader, to receive, decode, and transmit to a game server the radio-frequency (RF) signal, or a representation of the radio frequency (RF) signal, produced by the RFID tag with the first RFID tag reader (see as claim 1);
configuring, a second satellite device, having a second RFID tag reader, to receive, decode, and transmit to the game server the radio-frequency (RF) signal, or a representation of the radio frequency (RF) signal, produced by the RFID tag with the second RFID tag reader (see as claim 1); 
configuring the game server to, responsive to receiving radio-frequency (RF) signals, determine states of the first satellite device and the second satellite device based on instructions for the interactive game, and broadcast a first and a second transition radio-frequency (RF) signal based on the determined states (see as claim 1); 
transitioning state, by the first satellite device, in response to receiving the first transition radio-frequency (RF) signal (see as claim 1); and 
transitioning state, by the second satellite device, in response to receiving the second radio-frequency (RF) transition signal (see as claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715